PER CURIAM.
This appeal comes to us from a non-final order denying a motion to dissolve a temporary injunction. We have jurisdiction pursuant to rule 9.130(a)(3)(B), Florida Rules of Appellate Procedure.
The trial court granted appellee, Gwen Croce’s, motion for a temporary injunction. The trial court’s order prohibited the Department of Corrections from terminating appellee’s employment and from demoting her pending the outcome of an action she is pursuing against the department for unfair employment practices pursuant to section 112.3187 Florida Statutes (Supp.1986). Ap-pellee claimed that she would suffer irreparable harm if her employment was terminated or if she was demoted pending her lawsuit.
We reverse. Our review of the record satisfies us that appellee has failed to exhaust her administrative remedies, has not shown irreparable harm, and has adequate legal remedies in the form of reinstatement, back pay and damages. See Department of Health and Rehabilitative Servic*696es v. Artis, 345 So.2d 1109 (Fla. 4th DCA 1977).
Accordingly we reverse the order denying appellant’s motion to dissolve and vacate the temporary injunction.
REVERSED.
HERSEY, C.J., and DELL and GUNTHER, JJ., concur.